Citation Nr: 0518598	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot 
disability, including flat feet.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The Board notes that the December 2001 rating decision also 
denied the veteran's claim for service connection for 
tinnitus.  However, in a subsequent October 2002 rating 
decision, service connection for tinnitus was granted.  This 
represents a full grant of the benefit sought on appeal as to 
this issue, and it is not before the Board at this time.


FINDINGS OF FACT

1.  By rating decision in August 1983, the RO denied the 
veteran's service connection claim for bilateral hearing 
loss; the decision is final.

2.  Evidence received since the August 1983 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims of entitlement to 
service connection for bilateral hearing loss.

3.  There is no competent medical evidence showing that the 
veteran has a current foot disability that is attributable to 
service.


CONCLUSIONS OF LA

1.  The August 1983 rating decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
August 1983 rating decision, and the claim of entitlement to 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(prior to August 29, 2001).

3.  A bilateral foot disability, including flat feet was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
December 2001 rating decision, October 2002 statement of the 
case (SOC), and a September 2003 supplemental statement of 
the case (SSOC) that discussed the pertinent evidence, and 
the laws and regulations related to claims for service 
connection.  Moreover, these documents essentially notified 
him of the evidence needed by the veteran to prevail on his 
claims.

In addition, in a September 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
These letters gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
The veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in September 
2001 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.

The Board observes that VA has satisfied its duty to assist.  
VA has scheduled the veteran for VA examinations and has 
obtained private treatment reports.  The veteran has not 
identified any additional evidence pertinent to the claims, 
and there are no additional records to obtain.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Bilateral Hearing Loss

The veteran's underlying claim is that he has bilateral 
hearing loss that is related to service.  Service connection 
may be granted for disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  Certain chronic disabilities, 
including organic diseases of the nervous system, (i.e. 
sensorineural hearing loss), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge form service.  38 U.S.C.A. §§ 
1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A review of the record reveals that the veteran was denied 
service connection for hearing loss in an August 1983 rating 
decision.  In that decision, the RO determined that the 
veteran's August 1983 VA examination report showed no current 
hearing loss.   

The August 1983 RO decision denying service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  However, these regulations 
are effective prospectively for claims filed on or after 
August 29, 2001, and are therefore not applicable in this 
case as the veteran's claim to reopen was filed on August 13, 
2001.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In August 2001, the veteran sought to reopen his claim of 
entitlement to service connection for bilateral hearing loss.  
In connection with his claim, he was afforded a VA 
examination in July 2002.  His claims file was reviewed.  The 
veteran indicated that he first noticed difficulties with his 
hearing in 1983.  He had difficulty hearing what people were 
saying, particularly with background noise.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
35
LEFT
10
15
10
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

The diagnosis was right ear hearing sensitivity within normal 
limits through 2000Hz, with a mild sensorineural hearing loss 
at 4000Hz and above.  There was an acoustic trauma notch in 
the right ear.  In the left ear, hearing sensitivity was 
within normal limits through 4000Hz, with a moderate 
sensorineural hearing loss as 6000Hz and recovery at 8000Hz, 
indicating an acoustic trauma notch.  It was the examiner's 
opinion that it was at least as likely as not that the 
veteran's hearing loss was related to his service.

In March 2005, the veteran testified before the undersigned.  
The veteran had no hearing loss before service.  His 
occupation in service was as a security policeman specialist.  
His duties put him on the flight line, and he was exposed to 
loud noises.  He was issued earplugs.  His ears rang after a 
day on the flight line.  He never sought treatment for his 
hearing trouble in service.  He had trouble hearing, 
especially with background noise.  During his VA examination, 
the veteran believed that he could not hear certain noises.  
He had trouble hearing conversations on the phone.  The 
veteran's representative requested an additional VA 
examination because he believed the previous one to be 
faulty.  This was based on the veteran's opinion that he did 
not do well on the examination, while the results showed no 
hearing loss disability.

The July 2002 VA examination report is new evidence, in that 
it was not previously associated with the claims file, but it 
is not material to the claim.  The July 2002 VA examination 
report fails to show that the veteran demonstrates bilateral 
hearing loss that is considered disabling for VA purposes.  
Specifically, thresholds for the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are all less than 40 decibels; 
thresholds for at least three of these frequencies are 25 
decibels or less; and speech recognition scores used in the 
Maryland CNC tests are 94 percent or better.  See 38 C.F.R. 
§ 3.385.  Therefore, the veteran's level of hearing acuity is 
not considered disabling for VA purposes.  Consequently, the 
additional evidence is not material, and the Board may not 
reopen his claim.

A remand to afford the veteran an additional examination will 
not be ordered as the duty to schedule a VA examination does 
not arise until VA has received new and material evidence 
sufficient to reopen the claim.  See 38 C.F.R. § 3.159.

In summary, the evidence of record submitted following the 
August 1983 rating decision does not show that the veteran 
had hearing loss that was considered disabling under VA law 
and regulations and thus does not raise a reasonable 
possibility of substantiating the claim.  As such, the 
evidence received subsequent to the August 1983 rating 
decision is not "new and material" as contemplated by 38 
C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim.  38 U.S.C.A. § 5108.


III.  Bilateral Flat Feet

The veteran's April 1975 entrance examination report shows 
the veteran reported no history of foot trouble.  However, 
upon examination, the physician noted the veteran had second 
degree bilateral pes planus.  In April 1976, the veteran 
sustained an injury of the left great toe.  X-ray studies 
were normal.  There was no additional treatment for the toe.  
A May 1976 service report shows the veteran had a history of 
bilateral pes planus.  He noted pain in the midportion of the 
bottom of his foot after fifteen minutes of walking.  The 
diagnosis was bilateral pes planus.  The veteran was provided 
with Whitman Plates for his shoes.  The veteran's May 1979 
separation examination shows he had flat feet and reported no 
history of any foot trouble.

Post-service, the veteran submitted private medical records 
from M.L., M.D., dated from November 1988 to October 2001.  A 
July 2000 record shows the veteran complained of left 
posterior heel pain for the previous two weeks.  The pain was 
intermittent and worse with standing and bending over.  He 
noted a long history of flat feet and used arch support 
inserts in the past with varied success.  On examination, the 
left heel was without redness, ecchymosis, or swelling.  
There was no point tenderness noted.  There was slight 
discomfort with extension of the Achilles' tendon.  
Otherwise, it was a normal examination.  The assessment was 
Achilles' tendonitis and pes planus.

In September 2003, the RO sought an opinion as to the 
veteran's claimed foot disorder.  The examiner reviewed the 
veteran's medical records and claims folder.  It was the 
examiner's opinion that the veteran's complaint of foot pain 
when standing or walking longer than fifteen minutes was 
consistent with his diagnosis of second-degree pes planus 
noted at the time of entry into service.  The in-service 
podiatrist's note of May 1976, showing diagnoses of pes 
planus, heel valgus, and pronator gait, was not indicative of 
a worsening of his second-degree pes planus diagnosed during 
his entrance examination.  Therefore, it was the examiner's 
opinion that the worsening of the pes planus did not occur 
until the veteran was diagnosed with Achilles tendonitis in 
July 2000.  There was no indication in the medical records 
that the pre-existing pes planus worsened during his military 
service.

In March 2005, the veteran testified before the undersigned.  
He believed he had flat feet when he entered service.  While 
in service, he worked on the flight line, on cement surfaces.  
He began to have pain, went to the clinic, and was fitted for 
inserts, called Whitman plates.  They were heavy and the 
metal got cold.  At the time, he toughed it out instead of 
seeking treatment.  His shifts were twelve hours long.  
Presently, his feet had not changed.  When he was on his 
feet, there was pain.  Since 1983, he always had to wear some 
sort of insert.  He did not recall filling out the form upon 
separation, indicating that he had no history of foot 
trouble.  He self-treated his feet with over-the-counter 
medications.  The veteran's representative requested an 
examination for the veteran's feet.

As the veteran's entrance examination noted bilateral pes 
planus, the veteran is not entitled to the presumption of 
soundness.  The Board finds it noteworthy to point out that 
the defect noted on the entrance examination was not reported 
solely based on the veteran's history.  Indeed, the veteran 
did not report any history of foot trouble.  Rather, the 
veteran had a complete examination upon enlistment, and the 
examiner's diagnosis of bilateral pes planus was based on 
examination of the veteran, not the veteran's report of his 
medical history.

The veteran would warrant service connection for the 
bilateral flat feet noted at service if the disability had 
increased in severity during service, beyond the natural 
progression of the disease (the presumption of aggravation).  
The law specifically states that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).

The evidence does not support a finding that the veteran's 
preexisting bilateral flat feet disability increased in 
severity during service.  He complained once of pain in his 
feet after fifteen minutes walking.  He was fitted with 
Whitman Plates for his shoes and never sought additional 
treatment while he was in service.  Most importantly, the 
obtained VA medical opinion indicated that it was not likely 
that the veteran's pes planus were aggravated by service.  
Where a preexisting disability has been medically or 
surgically treated during service, and the usual effects of 
treatment have ameliorated the disability so that it is no 
more disabling that it was at the time of entry into service, 
the presumption of aggravation does not attach as to that 
disability.  Verdon v. Brown, 8 Vet. App. 529 (1996).  
Indeed, the veteran separated from service with the same 
diagnosis and again reported no history of any foot trouble.

Moreover, there is no indication that the veteran sustained a 
chronic disability due to the injury he sustained to the left 
great toe.  His separation examination was negative for a 
diagnosed condition and there is no indication from the 
record that he has a current disability as a result of the 
left great toe injury.  As such, service connection for 
residuals of a left great toe injury is not warranted.

The Board does not find that a remand is necessary to afford 
the veteran an examination of his feet.  Specifically, the 
Board finds that an examination showing current findings 
would not provide additional information as to whether or not 
the veteran's disorder worsened during his time in service 
from 1975 to 1979.

The veteran is competent to state he hurt his feet in 
service.  However, the Board finds the contemporaneous 
medical evidence more probative of whether the veteran's flat 
feet worsened during service.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for bilateral flat feet, and 
therefore the benefit of the doubt cannot be resolved in the 
veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for bilateral hearing loss.

Service connection for bilateral flat feet is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


